Citation Nr: 1549365	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-21 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 U.S.C.A. § 1162 for 2013. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to July 1970 and from July 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee.  

In his April 2014 VA Form 9, the Veteran requested a hearing before a member of the Board.  One was scheduled in August 2015.  However, prior to the hearing, he submitted a statement noting that he wished to cancel his hearing.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2014). 

The issues of entitlement to service connection for glaucoma, an initial compensable disability rating for tinea pedis with onychomycosis, and a total rating based upon individual unemployability (TDIU) due to service-connected disabilities, are addressed in a separate decision.   


FINDING OF FACT

Because of his service-connected knee disability, the Veteran wears a knee brace that causes wear and tear to his clothing.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for 2013 are met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his right knee brace and capsaicin cream used for his service-connected knee disabilities cause damage to his pants.  A clothing allowance is authorized if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing, or uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the Veteran's outergarments.  See 38 C.F.R. § 3.810(a)(1) (2015).

The Veteran is service-connected for a right knee disability, for which he has been prescribed a knee brace by his VA health care providers.  He has been prescribed capsaicin cream for the same disability.  In August 2013, a certified orthotist, as the Under Secretary for Health's designee, stated that, "both items are not eligible."  No rationale for this finding was provided.  The certified orthotist did not explain why the Veteran's knee brace tended to not cause wear and tear to his clothing.  Subsequently, the certified orthotist stated that the Veteran's knee brace was not a "qualifying" orthopedic appliance, that it did not cause wear and tear to his clothing, and that his capsaicin also did not qualify "per pharmacy."  The certified orthotist's statement is probative evidence against the Veteran's claim.  However, its weight is diminished because no explanation was provided.  

The Veteran is competent to state that his knee brace causes wear and tear to his pants.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record that shows his statement is not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  VHA Handbook 1173.15 provides some guidance on the types of knee braces that can cause wear and tear on clothing.  Rigid braces fall into that category.  However, it is not an exhaustive list.  Although the Veteran uses a non-static brace, the Board finds that the Veteran's credible assertion is more probative than the certified orthotist's opinion, which is unaccompanied by an explanation.   

By resolving all material issues of fact and law in his favor, the Board finds that entitlement to an annual clothing allowance for 2013 is warranted.  Accordingly, the claim is granted.  Because this claim is granted based upon his knee brace, the issue of whether his capsaicin cream causes irreparable damage to his outergarments is moot.  Furthermore, he does not have a service-connected skin condition that requires the use of capsaicin, the Veteran asserts, and the record confirms, that it is for his orthopedic service-connected disabilities.  

As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Entitlement to an annual clothing allowance for 2013 is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


